Citation Nr: 0514075	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-02 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status post arthroscopy and chondromalacia of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1983 to 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the veteran's rating 
to 10 percent for status post arthroscopy and chondromalacia 
of the right knee, and increased the veteran's rating to 10 
percent for chondromalacia of the left knee.  The veteran 
requests higher ratings.

The veteran testified before the undersigned Veteran's Law 
Judge at a travel board hearing at the RO in October 2003.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that during the September 2004 VA 
examination, the veteran complained of locking in his knees.  
In addition, during his October 2003 hearing, he complained 
of his knees giving way.  In the May 2002 VA examination 
record, it is also noted that the veteran has right knee 
effusion.  Finally, in the May 2002 VA examination record, 
the veteran is diagnosed with right knee degenerative joint 
disease.

The Board also notes that during the VA examinations 
conducted in May 2002 and September 2004, the examiners did 
not perform tests to determine whether the veteran had 
locking in his knees, or whether he had instability in the 
knees, although the veteran's medical record and hearing 
transcript includes complaints of giving way and locking.  
Therefore, the Board concludes that a new VA examination is 
necessary to determine the severity of the veteran's left and 
right knee disabilities and to address the severity, if any, 
of the above symptoms.  

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should then contact the 
veteran and obtain from him the names and 
addresses of all medical care providers, 
VA or non-VA, which treated him for his 
left and right knee disabilities since 
February 2002, which has not previously 
been associated with the claims folder.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the extent of the veteran's 
right and left knee disabilities.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that a claims 
folder review took place should be 
included in the report of the physician.  

In reporting the results of range of 
motion testing in degrees, the physician 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

The physician should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  

The knees should be individually 
examined, and all questions set forth 
should be addressed with respect to each 
knee.  The physician should describe all 
symptomatology due to the veteran's right 
and left knee disabilities.  Any 
indicated studies, including range of 
motion testing in degrees, should be 
performed.  Any ankylosis of either knee 
should be identified, and if ankylosis is 
present, the physician should indicate 
the degree to which the joint is 
ankylosed.  

The physician should provide an opinion 
concerning the degree of severity (i.e. 
slight, moderate, or severe) of any 
currently present instability or 
subluxation of either knee.  The 
physician should also determine whether 
either knee locks, and if so, the 
frequency of the locking.  Further, the 
physician should determine whether there 
is effusion in the joint and the 
frequency and severity of the effusion.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  In 
adjudicating the veteran's right and left 
knee disabilities, the RO should ensure 
that the appropriate diagnostic criteria 
are addressed.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


